Title: Benjamin Henry Latrobe to Thomas Jefferson, 5 November 1816
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


          
             Dear Sir
            Washington Novr 5t 1816
          
          When your letter of the 27t of Augt arrived, I was confined to my bed by a bilious fever. After my recovery two long absences from the city, and as much occupation as filled all my time, prevented my acknowledging the favor you have done me in communicating to me the very simple, & valuable invention it  discribes. But what renders your letter more valuable, is the assurance it gives me of your continued kindness towards me.—
          In respect to your Dial,—I can only say that its principles are so plain, & its construction so easy, that dials on Your construction might be brought into very general use, if once known & introduced. They could be made so cheap, that they might be made sold at every turner’s, with a hole to be bored in the Nadir of the Latitude of the place at which they are wanted at the time of purchasing them. The only difficulty which an unskilful person would find would be to place them in the true Meridians. But a little instruction, which might be given by a bill delivered with the Dial, would enable any farmer to accomplish that object. Every common Almanack would enable him to convert Solar into common time.—
          You have done my Capital much honor in making it the support of your Dial. These The Columns & Capitals as executed, and standing in the Vestibule of the North wing of the Capitol on the Ground floor, were not much injured by the British, so little indeed that,—as I wish some part of the building to remain as they left it,—I do not propose to repair them, unless the president shall order it to be done. By the suggestion of the Senate, I devised a very material alteration of their accomodations; especially a great enlargement of the Chamber itself. The great Staircase must give way to this improvement. You probably
			 recollect that, as a curious & difficult combination of admirably executed Stonework, it was one of the most remarkable parts of the Capitol. But it was much injured by the Lanthorn which
			 being
			 of wood, fell burning thro’ the opening of the Dome, & resting on the Stairs burst many of the principal Stones.—The Staircase has now another situation. It will be less curious, but have, I
			 think, more beauty. The Area of the Stairs will be occupied by a Vestibule, in the Center of which a circular Colonnade will support a dome for the purpose of admitting light.—The Columns of this
			 Rotunda, 16 in number, must be more slender than the Ionic order will admit, & ought not to be of the Corinthian, because the Chamber itself is only of the Ionic order. I have therefore
			 composed
			 a Capital of the Leaves & Flowers of the Tobacco plant, which has an intermediate effect  approaching the character of the Corinthian order, & retaining the simplicity of the Attic Column of
			 the Clepsydra, or Temple of the Winds. Below is a very hasty & imperfect Sketch of this Capital.  Iardella a Sculptor lately arrived, has made an admirable Model for execution, in which  he has well preserved the botanical Character of the plant, altho’ it has been necessary
			 to enlarge the proportion of the flowers to the Leaves, & to arrange them in clusters of three.  When we have done with the model, I will take the Liberty  to forward it
			 to You.—
          I have neglected so long to answer your very kind letter, that I must entreat you to attribute my silence to any thing but the diminution of my respect & attachment. Believe me that it never can cease.
          
            Yrs very respectfully
          
          B Henry Latrobe
        